Citation Nr: 0740243	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU) for the period prior to December 1, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from January 1968 to December 
1969. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

A veteran cannot have a 100 percent schedular rating at the 
same time he has a TDIU.  38 C.F.R. § 4.16(a).  See also 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See, too, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001); 
Herlehy v. Principi, 15 Vet. App. 33 (2001).  As will be 
discussed below, the veteran is in receipt of a 100 percent 
schedular rating for his service-connected PTSD, effective 
December  1, 1995.  Thus, the issue of entitlement to a TDIU 
from that date is moot, and the Board has no jurisdiction to 
adjudicate the merits of entitlement to TDIU from December 1, 
1995.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  Green v. West, 11 Vet. App. 472, 476 (1998); 
VAOPGCPREC 6-99 (June 7, 1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   In light of this, the Board finds that the 
issue is most appropriately characterized as stated on the 
cover page of this decision.


FINDINGS OF FACT

1.  The veteran reports that he had completed high school and 
that he has not worked since 1993.  

2.  Prior to December 1, 1995, the veteran's PTSD was 
productive of impairment in the ability to establish and 
maintain relationships and symptoms that resulted in reduced 
initiative and reliability as to produce industrial 
impairment, but was not so severe as to result in the 
inability to obtain or retain employment.

3.  The competent and probative medical evidence of record 
establishes that service-connected disability, when evaluated 
in association with the veteran's educational attainment and 
occupational experience for the period prior to December 1, 
1995, is not shown to preclude all forms of substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU, for the period prior to December 1, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 3.655, 4.15, 4.16, 4.18 (1992-1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The September 2003 
letter informed the appellant of what evidence was required 
to substantiate his claim for a TDIU.  The letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.  

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for a TDIU, and thus, no disability rating or effective 
date will be assigned.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his VCAA notice in November 
2004, prior to the RO's adjudication of his claim and the 
issuance of the January 2004 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice 
for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for a TDIU.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  See 38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

For the period from January 1989 through October 1996, the 
provisions of 38 C.F.R. § 4.16(c) required the assignment of 
a 100 percent schedular disability evaluation, and not a 
TDIU, when the sole compensable service-connected disability 
was a mental disorder which precluded a veteran from securing 
or following a substantially gainful occupation.  

Background

The veteran was initially granted service connection for his 
post-traumatic stress disorder (PTSD) in a December 1993 
rating decision, and a 30 percent disability rating was 
assigned, effective November 17, 1992.  Also, the December 
1993 rating decision granted the veteran a temporary total 
rating for the period from April 5, 1993 through April 30, 
1993, based on hospitalization.  

In an August 1995 rating decision, the veteran was again 
granted entitlement to a temporary total disability rating 
based on hospitalization, effective January 26, 1995.  A 
December 1995 rating decision determined that this temporary 
total rating continued through November 30, 1995.  A July 
1996 rating decision confirmed and continued the veteran's 30 
percent disability evaluation for his service-connected PTSD.  
More recently, in a November 1998 rating decision, the RO 
granted the veteran a 100 percent disability evaluation for 
his PTSD, effective December 1, 1995.

Analysis

The veteran's service-connected disability is his 
aforementioned PTSD, rated as 30 percent disabling for the 
period prior to December 1, 1995, exclusive of periods 
wherein a temporary total (100 percent) rating was assigned.

As such, he did not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disability precluded 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disability did not prevent him from engaging in substantially 
gainful employment during the period prior to December 1, 
1995.  

The Board concedes that the veteran was not working 
consistently during that period.  However, the Board observes 
that there is no evidence that the veteran attempted to find 
employment during that time, and he has not reported receipt 
of Social Security benefits due to his service-connected PTSD 
during the period prior to December 1, 1995.  In this regard, 
the Board notes that the veteran did not report that he 
attempted to find employment and did not seek any vocational 
training.  In addition, the veteran graduated from high 
school and worked in series of jobs, which he quit or was 
fired for absenteeism due to his nonservice-connected 
alcoholism.  Furthermore, the Board notes that the clinical 
evidence reveals that the veteran remained fully capable of 
performing his activities of daily living.

Moreover, although the Board acknowledges that the veteran 
has received inpatient treatment for his PTSD, the March 1993 
VA social survey indicates that the veteran only had "some" 
serious symptoms as a result of his PTSD.  More 
significantly, the April 1993 VA examiner found that the 
veteran was oriented, alert, cooperative, coherent, and well 
groomed, with fair insight and judgment, and without suicidal 
or homicidal ideation, such that the veteran was a good 
candidate for stable employment once his alcohol dependence 
was in remission.  Further, neither the veteran's VA and 
private treatment records, nor his VA evaluation reports 
indicated that the veteran was precluded from gainful 
employment.  Nor did these records demonstrate that the 
veteran had totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, resulting in a profound 
retreat from mature behavior in accordance with the rating 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).    Therefore, the Board finds that the evidence does 
not establish that the veteran's service-connected PTSD, 
standing alone, was sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU for the period prior to 
December 1, 1995, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim of entitlement to a TDIU for the period prior to 
December 1, 1995 is denied.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


